Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 1 of 8 Page ID #:267



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES—GENERAL

  Case No.         CV 20-5530-DMG (AGRx)                                               Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                                   Page     1 of 8

  Present: The Honorable             DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                         NOT REPORTED
                    Deputy Clerk                                                       Court Reporter

      Attorneys Present for Plaintiff(s)                                    Attorneys Present for Defendant(s)
               None Present                                                           None Present

  Proceedings: IN CHAMBERS—ORDER GRANTING PLAINTIFFS’ APPLICATION
               FOR A PRELIMINARY INJUNCTION [13]

                                                   I.
                                         PROCEDURAL BACKGROUND

          On June 22, 2020, Plaintiffs BYD Company Ltd and Global Healthcare Product
  Solutions, LLC’s (“BYD Global” and, collectively with BYD Company Ltd, “BYD”) filed a
  Complaint against Defendants Alexander Khazai, Aaron Arredondo, James Vaughn, Dripstone
  LLC (“Dripstone”), and Roberto Banke asserting claims of unfair competition, trademark
  dilution, and false advertising under the Lanham Act, as well as California state law trademark
  dilution, unfair competition, false advertising, and trademark infringement. [Doc. # 1.]

          On June 24, 2020, Plaintiffs filed an Ex Parte Application for a temporary restraining
  order (“TRO”) and order to show cause (“OSC”) why a preliminary injunction should not issue
  against Defendants, which the Court granted. [Doc. ## 13, 20.] As of the date of this Order,
  Plaintiffs have filed proofs of service of the TRO upon Defendants Dripstone, Khazai, Banke,
  and Arredondo.1 [Doc. ## 21, 22, 26, 27.] Plaintiffs have also sufficiently shown that unserved
  party Vaughn has received actual notice of Plaintiffs’ Complaint, Ex Parte Application for TRO
  and Preliminary Injunction, and the TRO.2 Rubin Supp. Decl. at ¶ 14 [Doc. # 25].


           1
               The parties have stipulated to Arredondo’s dismissal from this action. [Doc. # 24.]
           2
             Federal Rule of Civil Procedure 65(d)(2) provides that an injunction or TRO binds only parties and the
  parties’ officers, agents, servants, employees, and attorneys who receive actual notice of it by personal service or
  otherwise. Plaintiffs’ counsel filed a declaration on June 30, 2020, indicating his efforts to give actual notice of the
  June 24, 2020 TRO on Defendants Khazai, Vaughn, and Banke, including e-mailing the TRO and related
  documents, the summons, and the Complaint to those individuals. Rubin Decl. at ¶¶ 4-6 [Doc. # 22]. After the
  hearing on July 10, 2020, Plaintiffs’ counsel filed a supplemental declaration describing personal service on Khazai
  and Burke and containing facts from which the Court can infer that Vaughn received actual notice—namely, that
  Plaintiffs e-mailed Vaughn a copy of the TRO at the same e-mail address Plaintiffs had e-mailed their TRO

  CV-90                                      CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 2 of 8 Page ID #:268



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 20-5530-DMG (AGRx)                                               Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                                 Page     2 of 8

          Accordingly, the Court considers Plaintiffs’ Application for a Preliminary Injunction
  against the remaining Defendants: Dripstone, Khazai, Banke, and Vaughn. No Defendant has
  filed any opposition to the Application. The Court held a hearing on July 10, 2020, at which
  only Plaintiffs appeared.

                                                      II.
                                                 BACKGROUND3

          Originally a renewable energy and electric car company, BYD formed BYD Global in
  early 2020 to produce respirator masks and other healthcare and medical devices during the
  COVID-19 pandemic. Zhuang Decl. at ¶¶ 4, 6 [Doc. # 18]. BYD asserts that it has become the
  single largest manufacturer of high quality respirator masks, such as N95 and KN95 masks, in
  the world, manufacturing 50 million masks per day using its “BYD” and “BYD Care”
  trademarks. Id. at ¶¶ 7, 10. Plaintiffs’ respirator masks have secured certifications from
  agencies around the world, including the U.S. Federal Drug Administration (“FDA”) and the
  U.S. National Institute for Occupational Safety and Health (“NIOSH”), the latter of which
  permitted Plaintiffs to enter a contract in April 2020 with the State of California to sell 150
  million respirator masks per month for use by healthcare providers and first responders. Id. at
  ¶¶ 11, 14-15. BYD Global is the exclusive seller of BYD masks in North America. Id. at ¶ 17.

          The “BYD” mark and logo (showing the letters BYD in red font inside a red oval) are
  federally registered trademarks. Id. at ¶ 5; Compl. at ¶ 28 (providing an image of the logo).
  Plaintiffs have applied for additional registrations for its “BYD” and “BYD Care” marks for
  respirator and surgical masks and other personal protective equipment on an intent-to-use
  (“ITU”) basis as reflected in (i) U.S. ITU Trademark Application Serial No. 88/840,575, which
  covers the BYD mark in standard characters for protective gear for medical use, namely, masks,
  gloves, clothing items, hand sanitizers, and medical thermometers; (ii) U.S. ITU Trademark
  Application Serial No. 88/840,620, which covers the BYD Care mark in standard characters for
  the same products; and (iii) U.S. ITU Trademark Application Serial No. 88/840,648, which
  covers the BYD Care mark in standard characters for the same products. These applications

  Application, and Vaughn had replied to Plaintiffs’ initial e-mail. Rubin Supp. Decl. at ¶¶ 11-15. Plaintiffs also e-
  mailed the TRO to Vaughn’s attorney. Id. at ¶ 14.
           3
             The summary of facts is based on the sworn declarations and exhibits Plaintiffs submitted in support of
  their Application, not on the unverified allegations in Plaintiffs’ Complaint. See, e.g., K-2 Ski Co. v. Head Ski Co.,
  467 F.2d 1087, 1088 (9th Cir. 1972) (“A verified complaint or supporting affidavits may afford the basis for a
  preliminary injunction[.]”); 11A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2949
  (3d ed. 2019) (“Evidence that goes beyond the unverified allegations of the pleadings and motion papers must be
  presented to support or oppose a motion for a preliminary injunction.”).

  CV-90                                    CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 3 of 8 Page ID #:269



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-5530-DMG (AGRx)                                    Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                   Page     3 of 8

  were all made on March 19, 2020 and are currently pending. Zhuang Decl. at ¶ 12. The “BYD”
  and “BYD Care” trademarks have been publicized in news articles about the company’s mask
  production. Id. at ¶¶ 13, 15.

          Defendants have allegedly manufactured, marketed, or offered to sell masks that are
  falsely labeled with the “BYD” and “BYD Care” marks despite not undergoing the quality
  control and regulatory approval processes that Plaintiffs’ authentic masks do. Compl. at ¶¶ 3-4.

           On May 22, 2020, Plaintiffs were informed by Alex Pal, Chief Counsel at the California
  Governor’s Office of Emergency Services (“Cal OES”), that his office received a
  communication from Defendant Vaughn offering Plaintiffs’ N95 respirator masks for sale,
  though Vaughn is not authorized by Plaintiffs to sell Plaintiffs’ masks. Zhuang Decl. at ¶¶ 28-
  29; id., Ex. 2. The “spec sheets” Vaughn sent to Cal OES included images containing Plaintiffs’
  “BYD” marks. Id. at ¶ 29; id., Ex 3. On a phone call with Plaintiffs’ counsel, Vaughn
  represented that he had ten million BYD NIOSH-certified N95 masks. Id. at ¶ 30.

           On May 28, 2020, Plaintiffs were informed by a BYD customer Progressive Animal
  Wellness, a veterinary clinic, that it had ordered and received a shipment of BYD-branded KN95
  respirator masks that it suspected were counterfeit. The customer attached photographs of the
  masks, which are included in the Complaint and demonstrate that the masks were affixed with
  the BYD trademark and logo. Shagensky Decl. at ¶¶ 2, 4-5 [Doc. # 15]; id., Ex. 2; Zhuang Decl.
  at ¶¶ 36-38. Plaintiffs assert that those masks appear to be an earlier version of the KN95 masks
  that BYD never sold in the United States and were not approved for sale in the United States.
  Zhuang Decl. at ¶ 37. The representative from Progressive Animal Wellness informed Plaintiffs
  that she had purchased these masks from Dripstone’s website. Shagensky Decl. at ¶ 3; id., Ex. 1.
  Upon placing her order, the Progressive Animal Wellness representative received an order
  confirmation from Dripstone that described the product as an “FDA approved BYD KN95
  Particulate Respirator Face Mask (10 pieces).” Id., Ex. 1. As of June 22, 2020, when Plaintiffs
  filed the Ex Parte Application for a TRO and for a Preliminary Injunction, BYD-branded KN95
  masks were still offered for sale on Dripstone’s website despite the fact that Dripstone is not
  affiliated with BYD and the masks it offers are not approved for sale in the United States. Id. at
  ¶¶ 70-71.

         On June 8, 2020, a business owner who had been in discussion with Plaintiffs about
  purchasing their products began receiving messages on the Whatsapp platform from Defendant
  Khazai offering to sell boxes of BYD-branded N95 masks, including pictures of boxes and “cut
  sheets” bearing the “BYD” mark. Zhao Decl. at ¶¶ 2-3 [Doc. # 17]; id., Ex. 1 [Doc. # 17-1].
  Over the course of several weeks, Khazai sent five different videos via Whatsapp of boxes full of

  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 4 of 8 Page ID #:270



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-5530-DMG (AGRx)                                     Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                     Page     4 of 8

  BYD-branded masks and, confused whether Khazai may be selling authentic BYD masks, the
  customer contacted Plaintiffs. Id. at ¶¶ 4-5.

          On June 15, 2020, a BYD Global customer forwarded to a BYD employee a video the
  customer had received from Defendant Banke, who is not an authorized seller of Plaintiffs’
  masks, depicting hundreds of boxes of masks bearing the “BYD” and “BYD Care” marks to sell.
  Zhuang Decl. at ¶¶ 39-40; Smoley Decl. at ¶ 4 [Doc. #16]. Plaintiffs believe those masks are
  counterfeit because BYD Global has not sold masks to Banke, nor would Banke or anyone
  Banke is working with have conceivably been able to purchase the amount of masks shown in
  the video on the secondary market. Zhuang Decl. at ¶ 43.

                                              III.
                                        LEGAL STANDARD

          A plaintiff seeking injunctive relief must show that: (1) he is likely to succeed on the
  merits; (2) he is likely to suffer irreparable harm in the absence of preliminary relief; (3) the
  balance of equities tips in his favor; and (4) an injunction is in the public interest. Fox Broad.
  Co., Inc. v. Dish Network LLC, 723 F.3d 1067, 1072-73 (9th Cir. 2013) (citing Winter v. Natural
  Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 172 L. Ed.2d 249 (2008)). An injunction
  is also appropriate when a plaintiff raises “serious questions going to the merits,” demonstrates
  that “the balance of hardships tips sharply in [his] favor,” and “shows that there is a likelihood of
  irreparable injury and that the injunction is in the public interest.” Alliance for the Wild Rockies
  v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (quoting The Lands Council v. McNair, 537 F.3d
  981, 987 (9th Cir. 2008)).

                                                IV.
                                            DISCUSSION

  A. Likelihood of success on the merits

          Plaintiffs’ state law trademark infringement claims are governed by the same legal
  standards as their Lanham Act trademark claims. See Rearden LLC v. Rearden Commerce, Inc.,
  683 F.3d 1190, 1221 (9th Cir. 2012); Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp., 174
  F.3d 1036, 1046 n.6 (9th Cir. 1999) (applying the same standard to false designation of origin
  claims under the Lanham Act). The Court therefore examines whether Plaintiffs have shown
  likelihood of success on the merits under the Lanham Act trademark test, which requires a
  plaintiff to show that (1) it has a valid, protectable trademark; and (2) the defendant’s use of the


  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 5 of 8 Page ID #:271



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-5530-DMG (AGRx)                                    Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                    Page     5 of 8

  mark is likely to cause confusion. Applied Info. Scis. Corp. v. eBAY, Inc., 511 F.3d 966, 969 (9th
  Cir. 2007).

          1. Protectable mark

          A plaintiff can establish that it owns a protectable interest in one of three ways:
  (1) registering its mark with the United States Patent and Trademark Office; (2) showing that it
  has a descriptive mark that has acquired a secondary meaning in the market; or (3) showing that
  it has a suggestive mark, which is inherently distinctive and protectable. Id. at 969-70. Plaintiff
  BYD’s registration of the “BYD” mark is prima facie evidence of BYD’s ownership. While
  Defendants can “rebut the presumption of ownership with evidence establishing its own prior use
  in commerce of the registered mark,” it has not done so. Dep’t of Parks & Recreation for State
  of Cal. v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1124 (9th Cir. 2006). In any event, it is far
  more likely that Plaintiffs established their prior use in commerce of their own registered “BYD”
  mark on respirator masks and surgical masks due to the advertising, sales, and media coverage of
  those products bearing the “BYD” mark starting in early 2020. Zhuang Decl. at ¶¶ 4, 6, 10, 15.

         Thus, Plaintiffs have met their burden to show they own a protectable interest in the
  “BYD” mark. Because every box of masks offered for sale by Defendants in this action bears
  the “BYD” mark, for purposes of the preliminary injunction, the Court need not determine
  whether Plaintiffs also own a protectable interest in the “BYD Care” mark. See Zhuang Decl.,
  Ex 3; Shagensky Decl., Ex. 2; Smoley Decl. at ¶¶ 4-5; Zhao Decl., Ex. 1; see also League of
  Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 760 (9th
  Cir. 2014) (analyzing whether the plaintiffs “are likely to succeed on the merits of any of their
  claims under prong one of Winter”) (emphasis added).

          2. Likelihood of confusion

          To evaluate whether the use of a mark is likely to confuse consumers, courts consider
  eight non-exhaustive factors (the “Sleekcraft factors”) whose relative importance will vary from
  case to case:

          (1) the similarity of the marks; (2) the strength of the plaintiff’s mark; (3) the
          proximity or relatedness of the goods or services; (4) the defendant’s intent in
          selecting the mark; (5) evidence of actual confusion; (6) the marketing channels
          used; (7) the likelihood of expansion into other markets; and (8) the degree of care
          likely to be exercised by purchasers of the defendant’s product.


  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 6 of 8 Page ID #:272



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.       CV 20-5530-DMG (AGRx)                                                Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                                  Page     6 of 8

  Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1030 (9th
  Cir. 2010) (citing AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979)). The
  inquiry may proceed in any order, and the Court need not address every factor. One Indus., LLC
  v. Jim O’Neal Distrib., Inc., 578 F.3d 1154, 1162 (9th Cir. 2009).

          Here, Plaintiffs’ exact mark is on goods sold on Dripstone’s website, on the “spec sheet”
  of the goods Vaughn offered to sell to Cal OES, and on the boxes shown in the videos and
  pictures Banke and Khazai sent to Plaintiffs’ customers, and the goods are advertised as identical
  to those legitimately sold by BYD. The mark is also strong, given its distinctive font and lack of
  relationship to the functionality of the products.4 Plaintiffs have produced evidence of actual
  customer confusion resulting from Defendants’ use of the BYD mark. See Shagensky Decl. at ¶¶
  4-5 and Ex. 2; Zhuang Decl. at ¶ 36 and Ex. 2; Smoley Decl. at ¶ 5; Zhao Decl. at ¶ 5.
  Purchasers of respiratory masks are likely to exercise some degree of care in examining masks
  for compliance with certain safety specifications given the public health consequences, and yet
  there is evidence that consumers are still confused as to whether the masks offered for sale by
  each Defendant are approved BYD respirator masks.

          Plaintiffs have thus established a likelihood of success on the merits of trademark
  infringement claims against each Defendant.5

  B. Irreparable harm

          Irreparable harm is harm that “can seldom be adequately remedied by money damages
  and is often permanent or at least of long duration.” Alliance for the Wild Rockies, 632 F.3d at
  1135. In a trademark infringement case, “[e]vidence of loss of control over business reputation
  and damage to goodwill could constitute irreparable harm.” Herb Reed Enters., LLC v. Fla.


           4
             “BYD” is an acronym for “Bring Your Dream.” Zhuang Decl. at ¶ 4. The phrase appears to be an
  arbitrary mark[]—actual words with no connection to the product[,]” and the acronyms can be considered “fanciful
  marks—made-up words with no discernable meaning[.]” Fortune Dynamic, 618 F.3d at 1033 (internal citations,
  quotation marks, and brackets omitted).
           5
             It is not clear whether Dripstone is offering counterfeit masks for sale or whether all of the masks sold on
  its website were originally manufactured by Plaintiffs in China. See Zhuang Decl. at ¶ 37 (noting that the masks in
  the photograph sent by the veterinary clinic customer appeared to be earlier versions of a BYD KN95 mask not
  approved for sale in the United States). But because the standards for claims of trademark infringement or false
  designation of origin5 are the same, and both claims are pled in Plaintiffs’ Complaint, Plaintiffs have established a
  likelihood of success on the merits of either claim. The existence of this factual question does not preclude granting
  a preliminary injunction against Dripstone.

  CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 7 of 8 Page ID #:273



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-5530-DMG (AGRx)                                     Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                    Page     7 of 8

  Entm’t Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013). The Court must make specific factual
  findings of irreparable harm.

          Plaintiffs are the sole North American distributors of their masks and have taken
  substantial steps to secure governmental certifications for their masks in order to enter large
  contracts with the State of California and other entities and to ensure consumers’ faith in the
  quality of their masks. Zhuang Decl. at ¶¶ 15-17. Plaintiffs’ certifications and contracts have
  received wide media coverage, and at least one consumer believes in “BYD[’]s good name and
  FDA standing” in selling respirator masks. Shagensky Decl., Ex. 2. The Ninth Circuit has found
  that “extensive and targeted advertising and unsolicited media, along with tight control of the
  supply of the [trademarked product]” give rise to reputational interests with “intangible benefits”
  that may be irreparably harmed without an injunction of activity that allegedly violates the
  trademark. adidas Am., Inc. v. Skechers USA, Inc., 890 F.3d 747, 756–57 (9th Cir. 2018).
  Similarly, the court has found a plaintiff showed irreparable harm due to loss of control over
  business reputation in the absence of injunctive relief where the defendant used the plaintiff’s
  trademarks to release an unapproved line of cosmetics products. See 2Die4Kourt v. Hillair
  Capital Mgmt., LLC, 692 F. App’x 366, 369 (9th Cir. 2017). In this analogous situation,
  Plaintiffs have shown that their loss of control over the supply of “BYD” branded respirator
  masks, including the sale of unapproved, potentially ineffective masks, will result in intangible
  harm to their business reputation, particularly given the exigencies of the COVID-19 crisis in the
  United States.

  C. Balance of equities

           Defendants’ failure to respond makes it difficult for the Court to ascertain what equities
  may favor denying Plaintiffs’ application. It is well-established, however, that “harm caused by
  illegal conduct does not merit significant equitable protection.” Disney Enters., Inc. v. VidAngel,
  Inc., 869 F.3d 848, 867 (9th Cir. 2017). Not only are Defendants’ sales of masks bearing the
  “BYD” mark not authorized by Plaintiffs, but the masks sold are not FDA-approved despite
  being represented as such. Under these circumstances, any losses Defendants may suffer due to
  an injunction do not merit equitable consideration.

         Given the irreparable harm Plaintiffs are likely to suffer to its brand and reputation in the
  absence of a preliminary injunction, the balance of equities tilts in Plaintiffs’ favor.




  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-05530-DMG-AGR Document 29 Filed 07/10/20 Page 8 of 8 Page ID #:274



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      CV 20-5530-DMG (AGRx)                                   Date     July 10, 2020

  Title BYD Company Ltd v. Alexander Khazai, et al.                                    Page     8 of 8

  D. Public interest

          The public interest in an injunction against selling counterfeit or unapproved masks is
  also clear. Selling subpar masks in a global pandemic puts anyone who uses such a mask,
  including potentially health care professionals, at greater risk of transmitting or being exposed to
  the highly contagious virus causing COVID-19. Permitting such faulty masks to circulate would
  further confuse consumers over what types of masks are more highly protective, and “[t]he
  public has an interest in avoiding confusion . . . .” Internet Specialties W., Inc. v. Milon-
  DiGiorgio Enters., Inc., 559 F.3d 985, 993 n.5 (9th Cir. 2009).

            Accordingly, each factor weighs in favor of granting Plaintiffs’ requested injunctive
  relief.

  E. Bond

           Under Federal Rule of Civil Procedure 65(c), the Court may require Plaintiffs to post a
  bond for the payment of such costs and damages as may be incurred or suffered by any party
  who is found to have been wrongfully restrained, pending final judgment in this case. Fed. R.
  Civ. 65(c).
            “The district court may dispense with the filing of a bond when it concludes there is no
  realistic likelihood of harm to the defendant from enjoining his or her conduct.” Jorgensen v.
  Cassiday, 320 F.3d 906, 919 (9th Cir. 2003). Based on the foregoing analysis, the Court waives
  the bond requirement because Defendants are not likely to suffer harm as a result of being
  enjoined from engaging in illegal conduct.

                                               IV.
                                           CONCLUSION

         In light of the foregoing, Plaintiffs’ Application for a Preliminary Injunction against all
  remaining Defendants is GRANTED.

  IT IS SO ORDERED.




  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
